Citation Nr: 1124707	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-00 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for avascular necrosis of the left hip, status post total hip replacement, to include as due to exposure to herbicides.

2.  Entitlement to service connection for avascular necrosis of the right hip, to include as due to exposure to herbicides.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

When this case was previously before the Board in March 2010, it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the Veteran's claims file indicates that his claims require additional development.  

The Board's March 2010 remand requested, in pertinent part, that the Veteran be provided a VA examination to determine whether it was at least as likely as not that his avascular necrosis of the right hip and left hip, status post total left hip replacement, were related to his service, to include as due to exposure to herbicides.  The VA examiner was asked to consider an October 2007 opinion letter from J.E.S., D.O., which indicated that Agent Orange may be a causal agent of avascular necrosis.

The report of the ensuing April 2010 VA examination provides the opinions that the Veteran's avascular necrosis of the hips was not related to his military service, including herbicide exposure.  The examiner did not provide a rationale based on the particular facts of the Veteran's medical history, or her own medical knowledge or expertise.  Rather, she merely noted that avascular necrosis was currently not recognized as a causal condition due to herbicide exposure as per current VA guidelines.  The VA examiner also failed to address the October 2007 opinion letter from Dr. J.E.S.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders).  Because the Board's March 2010 instructions were not complied with on remand, this case is not ready for appellate review and must be remanded for compliance with the prior remand.

In addition, the Board notes that on his November 2005 claim for VA benefits, the Veteran stated that he had not claimed and was not receiving disability benefits from the Social Security Administration (SSA).  A July 2006 VA Report of Contact provides that the Veteran last worked in January 2005, his only income was from Social Security, and he received his first check on or about May 1, 2006, which included a 5 month retro payment of back benefits due.  Thus, it appears that after the Veteran submitted his claim for VA benefits he submitted a successful claim for SSA benefits.  However, the claims file does not contain a copy of any SSA determination or any corresponding medical or employment records.

On his April 2006 claim for Increased Compensation based on Unemployability, the Veteran stated that avascular necrosis had affected his full-time employment in August 2005.  An April 2006 private medical report provides that the Veteran reported being off work since August 2005 due to his bilateral avascular necrosis.  A January 2007 private medical opinion provides that the Veteran was unable to work due to his avascular necrosis in both hips.  Thus, the Veteran's own contentions and private medical evidence indicate that SSA records would be relevant to the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The Court of Appeals for Veterans Claims has interpreted the duty to assist to include requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In addition, there are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations granting, denying or confirming an award of SSA disability benefits, as well as all medical and employment records relied upon in making the determination(s).  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should so be noted in the claims file.

2.  After receiving SSA records or determining that such records do not exist or that further efforts to obtain them would be futile, forward the Veteran's claims folder to the examiner who conducted the April 2010 VA examination for an addendum opinion.  The examiner is requested to review the claims folder, including the original April 2010 VA request for a VA examination and opinion, the April 2010 VA examination report, the October 2007 opinion letter from Dr. J.E.S., and any records received from SSA.  

The examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's avascular necrosis of the right hip and left hip, status post total left hip replacement, is related to his service, to include as due to exposure to herbicides.  In offering this opinion, the examiner should address the October 2007 opinion from Dr. J.E.S., which indicated that Agent Orange may be a causal agent of avascular necrosis.  

If the VA examiner finds that the Veteran's avascular necrosis of the right hip and/or left hip, status post total left hip replacement, is at least as likely as not related to service, to include exposure to herbicides, the VA examiner should evaluate the effect of the disability on the Veteran's ability to engage in substantially gainful employment.

The examiner is requested to provide a rationale for any opinion expressed.  

If the examiner who conducted the April 2010 VA examination is unavailable, a suitable substitute may conduct the requested review and provide the requested medical opinion.  An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claims, addressing all evidence received since a March 2011 supplemental statement of the case (SSOC).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


